908 F.2d 974
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.James Allen PATTERSON, Defendant-Appellant.
No. 89-3785.
United States Court of Appeals, Sixth Circuit.
July 30, 1990.

1
Before KEITH and RALPH B. GUY, Jr., Circuit Judges, and RICHARD A. ENSLEN, District Judge.*

ORDER

2
James Allen Patterson, a pro se federal prisoner, appeals the district court's order denying his rule 35(a) motion in which he challenged the imposition of a five year period of supervised release.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking a reduction in his sentence, Patterson filed a Rule 35(a) motion claiming that the court was without authority to impose a 5 year supervised release period as part of his sentence.


4
The district court denied the motion concluding that the five year term was authorized under the law in effect at the time of Patterson's conviction and sentence.  Patterson has filed a timely appeal from this order.


5
Upon review, we affirm the district court's judgment.  The provisions of 18 U.S.C. Sec. 3559 in effect at the time of Patterson's sentencing establish his offense as a Class B felony.  A period of supervised release for a Class B felony is expressly authorized under 18 U.S.C. Sec. 3583.  A term of three to five years supervised release is in fact mandated under the Sentencing Guidelines.  See U.S.Sent.Guidelines Sec. 5D3.1 and Sec. 5D3.2.


6
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Richard A. Enslen, U.S. District Judge for the Western District of Michigan, sitting by designation